DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on July 7, 2022 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “the transparent materials is” in line 6.  It appears the claim should recite “the transparent material is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the frame and TA laminate being about the same depth”, however, as provided in the instant Specification, the frame and TA laminate do not have “about the same depth” as there is a sealant provided underneath the laminate, between the laminate and the first flange.
Claim 5 recites “The product of claim 1, having a cured property of between about 35 to about 90 on the Shore A scale and a Poisson’s Ration between 0.47 and 0.5.”  The instant Specification does not disclose “a product” having these properties.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the housing” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “TA” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “means for mechanical attachment” in lines 4-5.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a means for mechanical attachment.”
Claim 3 recites the limitation “TA” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the compressive element being identical in width to the potting gap or less than the potting gap.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the compressive element having a width that is identical to the width of the potting gap or less than the width of the potting gap.”
Claim 3 recites the limitation “the size” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “compressive material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “..elastomeric material being a two component reaction cured urethane.”  “A two component reaction cured urethane” is not clear.
Claim 5 recites “The product of claim 1, having a cured property of between about 35 to about 90 on the Shore A scale and a Poisson’s Ration between 0.47 and 0.5.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “The product of claim 1, wherein the adhesive-sealant elastomeric material when cured has a hardness of from about 35 to about 90 on the Shore A scale and a Poisson’s Ration between 0.47 and 0.5.”
Claim 6 recites “transparent adhesive” in line 5.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a transparent adhesive.”
Claim 7 recites the limitation “the glass” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the transparent backing layer material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the potting gap being between about 1 millimeter and about 20 millimeters.”  It is not clear to which dimension of the gap the measurements apply.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 6818268 B2), in view of Littell, Jr. (US 3671370) (“Littell”) and Recker et al. (US 2006/0008625 A1) (“Recker”).
With respect to claim 1, Gonzales discloses a product comprising a frame having a first flange and a second flange, a means for mechanical attachment of the frame – apertures 35 - to a secondary structure on the second frame flange (abstr., col. 4, lines 8-21, Fig.), and a multilayer transparent armor laminate (col. 3, lines 36-53, Fig.), the frame having a length greater than the length of the transparent armor laminate, and width greater than the width of the transparent armor laminate, thereby defining a potting gap between the interior of the frame and the outer edges of the transparent armor laminate, when the laminate is disposed inside the frame – there is a seal 48 present in the gap between the interior of the frame and the outer edges of the transparent armor laminate (col. 4, lines 50-56, Fig.).  Regarding the frame and the transparent armor laminate being about the same depth – see 35 USC 112(a) rejection above.  Gonzales discloses the depth of the laminate being the depth of the fame minus the thickness of the seal (Fig.).  Gonzalez discloses seal 48 that can be formed from various synthetic polymeric materials (col. 4, lines 50-56, Fig.), but is silent with respect to a compressive material and a high flow adhesive-sealant elastomeric material (“elastomeric material”) as recited in the claim.  
Littell discloses a transparent armor structure comprising an elastomeric material – polyurethane - provided to fill the space between a frame and a laminate and to serve as an impact transition section (col. 12, lines 16-71, col. 13, lines 15-37, Figs. 2 and 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the product of Gonzales a seal comprising polyurethane as disclosed in Littell, as the seal of Gonzales, to serve as an impact transition section of the product.
Regarding a compressive element as recited in the claim, Recker discloses a transparent unit comprising a compressive element – polyurethane foam – to permit high-profile seals to be formed efficiently in a manner which does not sacrifice yields (abstr., 0007, 0022, Fig. 1.)  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the product of Gonzales and Littell with a compressive element as disclosed in Recker to permit for efficient formation of the seal.  
Regarding claim 2, Gonzales, Littell and Recker teach the product of claim 1.  Recker discloses a compressive element such as polyurethane foam (0007, 0022).
As to claim 3, Gonzales, Littell and Recker teach the product of claim 1.  Recker discloses the compressive element being identical in width as the width of the gap between the glass layer and the frame (Fig. 1), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the product according to the references the compressive element will have a width corresponding to the width of Recker, Recker disclosing how the dimensions of the compressive element can be controlled (0034-0040).
Regarding the compressive element having “a length of at least the size of a transparent material layer of the TA”, that recitation was interpreted for examination purposes as reciting “a length of at least the length of the transparent material layer of the transparent armor laminate.”  Since the polyurethane foam in Recker permits high-profile seals to be formed efficiently in a manner which does not sacrifice yields (abstr., 0007, 0022, Fig. 1.), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the product of Gonzales and Littell with a compressive element having a length of a transparent material layer of the transparent armor laminate disclosed in Gonzales (col. 3, lines 35-67, col. 4, lines 1-7) as Recker allows for controlling dimensions of the foam to obtain the desired dimensions (0034-0040).
With respect to claim 4, Gonzales, Littell and Recker teach the product of claim 1.  Littell discloses the adhesive-sealant elastomeric material being a cured polyurethane containing no solvents, formed in a two-component reaction (col. 12, lines 16-71, col. 13, lines 15-37).  
Regarding claim 5, Gonzales, Littell and Recker teach the product of claim 1.  Since Littell discloses the adhesive-sealant elastomeric material being a cured polyurethane containing no solvents, formed in a two-component reaction (col. 12, lines 16-71, col. 13, lines 15-37), as disclosed in the instant Specification, it would be obvious to one of ordinary skill in the art that the elastomeric material of Littell has properties as recited in the claim.
As to claim 6, Gonzales, Littell and Recker teach the product of claim 1.  Gonzales discloses the multilayer transparent armor laminate comprises layers of glass, a transparent backing layer – e.g. element 20 - of a transparent material, the transparent material being polycarbonate, and a transparent adhesive joining the layers to each other (col. 2, lines 49-60, col. 3, lines 38-57).  Littell discloses polyvinyl butyral used as a transparent adhesive binding layers of the laminate (col. 1, lines 12-18).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use polyvinyl butyral as the transparent adhesive in Gonzales, as polyvinyl butyral is known in the art of transparent armor laminates as an adhesive binding laminate layers.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 7, Gonzales, Littell and Recker teach the product of claim 1.  The Examiner notes the claim was considered for examination purposes as being dependent from claim 6, see 35 USC 112(b) rejections section above.  Since Gonzales discloses glass layers and polycarbonate as the transparent material of the backing layer, as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the CTE requirement of claim 7 is satisfied.
Regarding claim 8, Gonzales, Littell and Recker teach the product of claim 1.  Gonzales discloses a spacer secured to the first frame flange – element 48 includes spaces as shown in Fig. – upon which the multilayer transparent armor laminate rests (Fig.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Littell and Recker, and further in view of Leray et al. (US 5637363) (“Leray”).
Gonzales, Littell and Recker teach the product of claim 1, but are silent with respect to the width of the potting gap as recited in the claim.  Leray comprises a glass laminate comprising a polyurethane layer provided on the periphery of the laminate for protection (abstr., col. 1, lines 59-67, col. 5, lines 10-51), the thickness of the layer overlapping the width of the gap recited in the claim (col. 5, lines 49-51), the width of the gap of Gonzales corresponding to the width of element 48 of Gonzales comprising a polymeric sealing material (col. 4, lines 50-56, Fig.).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the potting gap of Gonzales having a width corresponding to the thickness of the polyurethane layer of Leray, as the gap of Gonzales accommodates the seal – element 48 – that can be formed of a polymeric sealing material.  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783